NON-FINAL OFFICE ACTION after RCE
This application remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774, Examiner Charles Cooley. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant’s election without traverse of Group I and Species A (claims 1-6 were elected) in the reply filed on 6 SEP 2021 is acknowledged.
Claims 7-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 SEP 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 FEB 2022 has been entered.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification is objected to under 35 U.S.C. § 112, first paragraph, as the specification, as originally filed, does not provide support for the invention as is now claimed.
Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir.2004) (discussing history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (“conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written  description”). The written description requirement has several policy objectives.  “[T]he essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977).  Another objective is to put the public in possession of what the applicant claims as the invention.  See Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998).  "The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor ’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
The limitation added to each of independent claims 1 and 5 relating to “an electrically rotatable shaft” and “wherein the impeller has curved blades” is not supported by the specification as originally filed.  The specification is silent regarding any electrically related structure capable of rotating the shaft.  The term “electrically” is absent from the instant specification.  Remarkably, the dearth of inventive disclosure even fails to describe by what means the shaft is indeed rotated (e.g., by a motor, gear drive, or the like).  The only disclosure found remotely related to this issue is “[t]urning back to Figure 1, the frothing device 100 preferably includes a switch 114 in the handle 102. The switch 114 is in electrical communication with circuitry and a power supply such as one or more batteries. The switch 114 permits the device 100 to be powered on or off, and also preferably permits the shaft 104 to be rotated at varying speeds.”  However, a switch in electrical commination with circuitry and a power supply fails to specifically describe any viable structure that is capable of electrically rotating the shaft.  

Claims 1 and 3-6 thus involve new matter.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).
The second paragraph of 35 U.S.C. § 112 requires a claim to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Under In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970) and In re Moore, 169 USPQ 236 (CCPA 1971), claims must be analyzed to determine their metes and Ex parte Kristensen, 10 USPQ 2d 1701, 1703 (BPAI 1989).
One of the purposes of 35 U.S.C. § 112, second paragraph, “is to provide those who would endeavor, in future enterprise, to approach the area circumscribed by the claims of a patent, with adequate notice demanded by due process of law, so that they may more readily and accurately determine the boundaries of protection involved and evaluate the possibility of infringement and dominance.”  In re Hammack, supra.  As set forth in Amgen Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1217, 18 USPQ2d 1016, 1030 (Fed. Cir. 1991).
The statute requires that “[t]he specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.”  A decision as to whether a claim is invalid under this provision requires a determination whether those skilled in the art would understand what is claimed.  See Shatterproof Glass Corp. v. Libbey-Owens Ford Co., 758 F.2d 613, 624, 225 USPQ 634, 641 (Fed. Cir. 1985) (claims must “reasonably apprise those skilled in the art” as to their scope and be “as precise as the subject matter permits.”).


Claims 1 and 3-6 are thereby rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Since the specification is silent with regard to “an electrically rotatable shaft”, the scope of this claim language is indeterminate.  It is unknown what structure is included 
The claim language “wherein the impeller has curved blades” is also of indeterminate scope since the manner in which the blades are curved (e.g., what surface(s) or edge(s) possess a curved geometry?) is unknown due to a lack of description in the instant specification.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over GHIDINI (US 5580169) in view of JAMISON (US 4900159).
As far as the amended claims are understood in view of the new matter and gross indefiniteness, the patent to GHIDINI discloses a frothing device including a  handle 13; a shaft 12 capable of being moved into rotation or reciprocation by a user or by suitable drive means; the shaft having ends with one end connected to and integral with the handle 13 when assembled; an impeller 11 coupled to an opposing end of the shaft 12; the impeller having blades 21 capable of driving fluid in one or more directions; a holder 20 disposed about the blades 21; and an annular screen 23 disposed within the holder 20 and disposed about the bottom or beneath the impeller blades 21; the shaft, impeller and screen being capable of being rotated and/or reciprocated by a user.  
GHIDINI does not disclose the blades driving fluid away from the handle and past the screen or the blades being curved in some manner.  
JAMISON discloses an impeller device with a rotatable shaft 24; an impeller 10 coupled to one end of the shaft; the impeller having blades 38; an outer edge of the blades 38 being curved; a holder 18 disposed about the blades; portions of the holder constituting a screen at 60 disposed about the impeller blades 38 (Figure 4); or wherein the member 16 constitutes a perforated element (col. 4, lines 7-11) with such perforated element/screen 16 being disposed beneath the impeller blades 38; whereby the rotating blades 38 drive fluid in an axial direction away from the top portion of the shaft and toward the lower end of the shaft to pass through the perforated element/screen 16 (col. 4, lines 7-11).   

Furthermore, the prior art to GHIDINI merely differs from the claimed device by the substitution of axially directing and curved impeller blades for the impeller blades in GHIDINI; the substituted blades and their functions were known in the art as evidenced by the patent to JAMISON; one of ordinary skill in the art could have readily substituted one known impeller blade arrangement chosen from a finite list of impeller blade arrangements; and the results of the substitution would have been wholly predictable and obvious since the substitution of one known impeller blade arrangement from the finite list of impeller blades for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e., the predictable result of enabling axial flow of fluid and shearing effects via the impeller blades by an art recognized impeller blade equivalent selected from said finite list (see KSR, supra and MPEP 2143(B)).
Moreover, “[e]xpress suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   Nevertheless, the applied prior art discloses all of the recited structure irrespective of the manner in which said structure is operated and is deemed quire capable of creating turbulent flow such as a vortex in liquid, given an adequate speed of movement of the prior art device.

APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Additionally, the creation of a vortex in liquid is immaterial to the patentability of the apparatus because “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).   Accordingly, a recitation of particular substances that are processed by the claimed apparatus (liquid) and any characteristics thereof (liquid vortex) is not germane to the patentability of the apparatus itself.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 321130 or alternatively over 35 U.S.C 103 as being unpatentable over GB 321130 in view of JAMISON (US 4900159).
GB 321130 (cited herein) discloses a frothing device comprising a handle surfaces B and/or C capable of being gripped by a user; an electrically rotatable shaft E (shaft E rotatable via electric motor C drive means); the shaft E having a first end proximate F and an opposing second end proximate P, wherein the first end is coupled to the handle surface C; an impeller P coupled to the second end of the shaft, wherein the impeller P has blades rotatable by the shaft E, and wherein the blades are configured to drive for driving fluid away from the handle (page 1, lines 35-51 and page 2, lines 3-34); a holder (the non-screen portion of L, M that supports the screen L, M - Figures 3-4) that is disposed about the blades of the impeller P; or a supporting holder for the screen (page 2, lines 35-
An enlarged view of Figure 1 appears to show the outer edge of the blades of impeller P being slightly curved:


    PNG
    media_image2.png
    308
    680
    media_image2.png
    Greyscale



arguendo, that GB ‘130 does not disclose blades being curved in some manner, JAMISON discloses an impeller device with a rotatable shaft 24; an impeller 10 coupled to one end of the shaft; the impeller having blades 38; an outer edge of the blades 38 being curved; a holder 18 disposed about the blades; portions of the holder constituting a screen at 60 disposed about the impeller blades 38 (Figure 4); or wherein the member 16 constitutes a perforated element (col. 4, lines 7-11) with such perforated element/screen 16 being disposed beneath the impeller blades 38; whereby the rotating blades 38 drive fluid in an axial direction away from the top portion of the shaft and toward the lower end of the shaft to pass through the perforated element/screen 16 (col. 4, lines 7-11).   
It would have been obvious to one skilled in the art to have substituted the impeller blades in GB ‘130 with the impeller blades of JAMISON for the purpose of  imparting shearing effects to the fluid thereby breaking down materials in the fluid as said fluid axially passes through the screen (col. 1, lines 33-57).
Furthermore, if any difference at all, the prior art to GB ‘130 merely differs from the claimed device by the substitution of curved impeller blades for the impeller blades in GB ‘130; the substituted blades and their functions were known in the art as evidenced by the patent to JAMISON; one of ordinary skill in the art could have readily substituted one known impeller blade arrangement chosen from a finite list of impeller blade arrangements; and the results of the substitution would have been wholly predictable and obvious since the substitution of one known impeller blade arrangement from the finite list of impeller blades for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e., the predictable result of KSR, supra and MPEP 2143(B)).

Allowable Subject Matter
None.

Response to Amendment
Applicant's arguments with respect to the pending claims and the remarks in declaration filled 28 FEB 2022 have been considered but are not persuasive.  
Lacking any distinguishing structure to the contrary [still], GHIDINI can be deemed to disclose the recited shaft, handle, impeller with blades, holder, and screen as described in the rejection.  The shaft and attached impeller seen in Figure 2 is certainly capable of being rotated and/or reciprocated by a user or by suitable drive means.  The elements 21 can be considered the broadly recited impeller blades since their movement when immersed in a fluid would impart some degree of movement or impelling to the fluid, simply by their presence and interaction/impact with such liquid.  The claim term (blade or blades) is so broad as encompass a myriad of different elements of varying shape and function (3.7 million + hits in the US and foreign patent database used at the USPTO as seen below).  Thus, to assert the elements 21 in GHIDINI are not blades, within the immense scope of that term, and the four corners of the patent, is incorrect and premature.

    PNG
    media_image3.png
    93
    333
    media_image3.png
    Greyscale


It is noted that the claims are devoid of the container or receptacle in which the frothing device is employed, thus the arguments relating to the container of GHIDINI are immaterial (such as the arguments related to the diameter of the disk-like body compared to the container in GHIDINI).  The claims merely recite a frothing device including a shaft, handle, impeller with blades, holder, and screen, sans container, and that is what GHIDINI discloses.  
The arguments relating to “[t]he liquid is forced through the disk-like body because its diameter must be that of the container body. Otherwise, the liquid would flow up the sides, make a mess, and the operation of the device would completely fail. One skilled in the art understands it would be inconceivable to rotate the plunger element at all, let alone rotate it to create a vortex. In short, the plunger concept of the Ghidini system is utterly incompatible with a rotation system, and any notion to the contrary is vigorously refuted” are noted.  Applicant’s position on this point is considered to be speculative attorney's argument unsupported by objective technical evidence on the issue.  Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).  
The examiner is further perplexed by these arguments since whether a particular structure reciprocates, rotates, oscillates, nutates, or otherwise does not result in a not combined with a particular drive means to impart such rotation.
The arguments proclaiming that GHIDINI “involves only stationary components” are confounding, since (1) it is not known if Applicant is referring to the container or the entire device seen in Figure 1; (2) the container is not a recited element of the invention as noted previously [and should not be]; and (3) the shaft, handle, impeller with blades, holder, and screen of GHIDINI certainly move as an assembly with respect to the container 2 as admitted by Applicant in the remarks and clearly taught by GHIDINI.
The arguments directed to JAMISON fail to acknowledge the aspects JAMISON is actually relied upon to make the rejection (NOT relied upon for rotation of a shaft, high shear, two impellers, transforming GHIDINI into a complex form, etc.).   
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
for the combination) and stating that GHIDINI has non-rotatable parts (please provide evidence that the device seen in Figure 2 of GHIDINI cannot be rotated under any circumstances per MPEP 2114):
If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
and that JAMISON is a “highly complex” apparatus [LOL].  Applicant and the examiner undoubtedly have vastly different opinions on the meaning of the word “complex”.  
The examiner agrees that the background of JAMISON refers to a mixer that does not employ both rotating and stationary components.  However, this passage is referring to a rotor/stator type mixer where high shear between the rotor and associated stator is generated.  However, this type of mixer is far removed from the disclosed or 
Finally, with regard to the 103 rejections, Applicant should note that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Secondary Considerations
Applicant then proceeds to argue the commercial success of the invention but such arguments are not persuasive.  Objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971) (evidence showing commercial success of thermoplastic foam "cups" used in vending machines was not commensurate in scope with claims directed to thermoplastic foam "containers" broadly). In order to be Joy Technologies Inc. v.  Manbeck, 751 F. Supp. 225, 17 USPQ2d 1257, 1260 (D.D.C. 1990), aff'd, 959 F.2d 226, 22 USPQ2d 1153, 1156 (Fed. Cir. 1992) (Features responsible for commercial success were recited only in allowed dependent claims, and therefore the evidence of commercial success was not commensurate in scope with the broad claims at issue.).  
In the instant application, the declaration presents reviews related to the desirable texture of the foam, ease of use, easy to clean, etc. The examiner notes the scope of the claims is devoid of these aspects attested to in the evidentiary material purporting commercial success, hence, the evidence of commercial success is not commensurate with the scope of the claims.  Applicant fails to identify which one or ones of the very broadly claimed features have generated the commercial success - is the commercial success due to the “handle”, “shaft”, “impeller”, “blades”, “holder”, and/or the “screen”?
	An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988).
	Applicant then quotes sales figures which are also of little value in establishing non-obviousness since gross sales figures do not show commercial success absent Cable Electric Products, Inc. v. Genmark, Inc. 226 USPQ 881 (Fed. Cir. 1985), or as to the time period during which the product was sold, or as to what sales would normally be expected in the market, Ex parte Standish, 10 USPQ2d 1454 (Bd. Pat. App. & Inter. 1988).  Applicant’s conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight.  In re Noznick, 178 USPQ 43 (CCPA 1973).
	In ex parte proceedings before the Patent and Trademark Office, an Applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight.  Merely showing that there was commercial success of an article which embodied the invention is not sufficient.  Ex parte Remark, 15 USPQ2d 1498, 1502 - 02 ((Bd. Pat. App. & Inter. 1990).
	Applicant then discusses the concept of long-felt but unsolved need for a solution to a problem.  Applicant fails to summarize what problem(s) existed in the frothing art before the advent of the current invention.  However, the claims are devoid of limitations which unequivocally correspond to solving such unspecified problems.  Furthermore, the failure to solve a long-felt need may be due to factors such as lack of interest or lack of appreciation of an invention's potential or marketability rather than want of technical know-how.  Scully Signal Co. v.  Electronics Corp. of America, 196 USPQ 657 (1st. Cir. 1977).
For these reasons, Applicant has failed to establish a nexus between the merits of the claimed invention and the evidence of secondary considerations.  In light of the foregoing, the totality of the evidence and arguments support a conclusion that the 
Finally, Applicant asserts that the secondary consideration of commercial success supports a conclusion of nonobviousness.  The examiner disagrees.  The  indications of commercial success argued by Applicant do not outweigh the clear indication of obviousness apparent from the prior art.  See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007). 
For these reasons, the rejections must be maintained.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.    



/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        						





10 March 2022